DUFFY, Chief Judge
(dissenting).
The majority opinion acknowledges that plaintiff’s attorney was entitled to an allowance for fees in some amount. On this appeal, the Trustee did not question the reasonableness of the amount awarded, but contended no award of attorney fees in any amount should have been made on the theory that the will was unambiguous. The majority opinion now holds that because all of plaintiff’s contentions as to ambiguity were not sustained by this Court, the case must be sent back for the trial judge to jnake a new award of attorney fees based upon some kind of an apportionment of his services. I think this is a most unrealistic approach.
The appeal in No. 11389 presented several difficult questions for decision. Although the majority opinion now indicates that the Fourth Article of the Will was not ambiguous, nearly one page of that opinion as printed was used in explaining what the testatrix meant when she used the word “vest.” On a subsequent page, we discussed what the testatrix meant in requiring the Trustee to furnish a written statement “to each beneficiary.” In the opinion of the writer of this dissent, both of these questions are close. The fact that the majority says there is no ambiguity doesn’t change the fact that considerable explanation was required in determining what the testatrix meant. In fact, on this appeal, none of the questions presented by plaintiff-appellee were frivolous. There was a legitimate area for a difference in legal opinion.
As a practical matter how can the trial court, with any accuracy, divide up the entire time which plaintiff’s attorney used in preparing for trial and conducting the trial between appellant’s contentions as to the Fourth Article and the Fifth Article of the Will?
Furthermore, it is settled Illinois law that in making an allowance of attorney fees, it is immaterial that the Court construes the will adversely to the contentions of plaintiff. Hitchcock v. Board of Home Missions, 259 Ill. 288, 102 N.E. 741; First Nat. Bank of Chicago v. Cleveland Trust Co., 308 Ill.App. 639, 666, 32 N.E.2d 964. The test is not whether the attorney was on the winning or losing side. Kingsley v. Montrose Cemetery Co., 304 Ill.App. 273, 294, 26 N.E.2d 613. In my opinion what the majority opinion directs is contrary to Illinois law which should prevail.
The award of attorney fees made by the trial court was modest in amount. In my judgment, upon remand the trial court might well allow the same amount as heretofore awarded. Probably another appeal would follow. I object to this unnecessary prolonging of this litigation.